NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0577n.06

                                          No. 13-4118

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Jul 30, 2014
UNITED STATES OF AMERICA,                             )                  DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee,                            )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE NORTHERN DISTRICT OF
MARC S. EASTON,                                       )   OHIO
                                                      )
       Defendant-Appellant.                           )


                                                                              
       BEFORE: COOK and GRIFFIN, Circuit Judges; RICE, District Judge.


       PER CURIAM. Marc S. Easton appeals the 188-month sentence imposed following his

guilty plea to a charge of bank robbery. We affirm.

       At the sentencing hearing, the district court calculated a sentencing guidelines range of

151 to 188 months because Easton is a career offender. A sentence at the top of the range was

imposed. On appeal, Easton argues that his sentence is unreasonable because the district court

failed to consider the relevant sentencing factors and articulate the reasons for the sentence

imposed.

       We review a criminal sentence for procedural and substantive reasonableness under an

abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). A sentence within

the guidelines range is entitled to a presumption of substantive reasonableness. United States v.

Lapsins, 570 F.3d 758, 774 (6th Cir. 2009). Where a sentence is within the guidelines range, no

       
         The Honorable Walter Herbert Rice, United States District Judge for the Southern
District of Ohio, sitting by designation.
No. 13-4118
United States v. Easton

lengthy explanation of the sentence is required, as long as the record makes clear that the parties’

arguments were considered. Id.

       Easton argues that the district court made only a conclusory reference to the sentencing

factors, citing United States v. Thomas, 498 F.3d 336, 340 (6th Cir. 2007), and that it is not clear

which sentencing factors the district court considered to be important, citing United States v.

Penson, 526 F.3d 331, 338 (6th Cir. 2008). However, review of the transcript of the sentencing

hearing reveals that the district court mentioned numerous sentencing factors. Easton’s criminal

history was discussed. Easton had been released less than one year previously after having been

sentenced to 160 months for a series of bank robberies. The district court also placed a great

deal of emphasis on the need to protect the public and discussed Easton’s medical condition of

cystic fibrosis and his age. The court gave Easton a sentence at the top of the guidelines range in

order to address his criminal history and his danger to the public, but ran the sentences for

violating two periods of supervised release concurrently. Therefore, no abuse of discretion is

apparent, and the presumptive reasonableness of this within-guidelines sentence has not been

rebutted. The district court’s judgment is accordingly affirmed.




                                               -2-